DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 05 Oct 2021, in which claim 1 is amended to change the scope and breadth of the claim and claim 4 is canceled.

 This application is a domestic application, filed 27 Dec 2019; and claims benefit of provisional application 62/786021, filed 28 Dec 2018.
 
Claims 1-3 and 5-11 are pending in the current application and are allowed herein. 

Election/Restrictions
	The Election of Species requirement detailed in the Requirement for Restriction mailed 14 Apr 2021 is withdrawn in view of the allowability of the generic claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 05 Oct 2021, with respect that claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Food  has been fully considered and is persuasive, as amended claim 1 incorporates the limitations of instant claim 4, and for the same reasons acknowledged in the previous Office Action Huang et al. does not disclose each and every limitation of the instant invention as amended. Applicant's remarks regarding the combined teachings of Huang et al. in view of Madsen et al. are addressed below.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 05 Oct 2021, with respect that claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Food Hydrocolloids, 2010, 24, p60-65, of record) in view of Madsen et al. (Die Starke, 1973, 25(9), p304-308, of record) has been fully considered and is persuasive, as claim 4 is canceled. With regard to the obviousness of amended claims 1-3 and 5-11 over Huang et al. in view of Madsen et al., Applicant's remarks are persuasive that proposed modification detailed in the rejection of record in combining the teachings of Huang et al. in view of Madsen et al. would render the modified invention unsatisfactory for the intended purpose of Huang et al. because one of ordinary skill in the art would expect the method of the proposed modification would result in a product having different properties than the product taught by Huang et al. such as the amorphous and crystalline structures of the product and would affect the functional properties of the starch derivatives such as pasting temperature, gelatinisation and cooking characteristics. Therefore upon reconsideration the closest prior art does not teach or fairly suggest each and every limitation of the instant invention as claimed. See MPEP 2143.01 especially at V. 
This rejection has been withdrawn. 

8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Food Hydrocolloids, 2010, 24, p60-65, of record) has been fully considered and is persuasive, as amended claim 1 incorporates the limitations of instant claim 4, and for the same reasons acknowledged in the previous Office Action Huang et al. does not teach each and every limitation of the instant invention as amended.  
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 5-11 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623